Citation Nr: 0808989	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for rheumatic 
fever with carditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Los Angeles, California, which, in part, granted service-
connected for rheumatic fever with carditis and assigned a 
noncompensable disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under VA's duty to assist, VA is obliged to perform a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

Service connection is in effect for rheumatic fever with 
carditis for which a noncompensable disability rating has 
been assigned.  He asserts that his symptoms are more 
disabling than currently reflected by the assigned disability 
rating.  The veteran underwent a VA infectious, immune, and 
nutritional disabilities examination in December 2006.  At 
that time, the VA examiner provided a diagnosis which 
included history of rheumatic fever with carditis in 1974 and 
heart murmur.  It was recommended that the veteran get an 
electrocardiogram and a cardiology consult for evaluation of 
his cardiac condition (rheumatic fever).  The veteran was 
apparently scheduled for the diagnostic testing and consult 
on December 5, 2006, and December 19, 2006, but he failed to 
appear as scheduled.

A letter from the veteran's representative dated in March 
2007 shows that the veteran's mailing address had recently 
changed.  It is unclear whether the notice of the scheduled 
electrocardiogram and a cardiology consult was sent to the 
appropriate mailing address of the veteran.  Additionally, in 
the Appellant's Brief  submitted by the veteran's 
representative in February 2008, it was indicated that the 
veteran had been homeless and may not have been able to 
attend the appointed examinations because of his social 
status.  It was requested that the electrocardiogram and a 
cardiology consult be rescheduled.  In light of the 
foregoing, the Board is of the opinion that on remand, the 
veteran be rescheduled for an electrocardiogram and a 
cardiology consult as per instructed in the December 2006 VA 
examination report.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall attempt to clarify the 
veteran's current mailing address.  It 
doing so, the RO should note that the 
veteran is receiving VA pension benefits.

2.  The RO/AMC shall reschedule the 
veteran for an electrocardiogram and a VA 
cardiology consult as per instructed in 
the December 2006 VA examination report.  
The VA cardiologist should be requested to 
assess the nature and severity of the 
veteran's residuals of rheumatic fever 
with carditis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination. The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination. All 
indicated diagnostic and laboratory 
studies should be performed.  

In the report of findings, the examiner 
should provide an opinion as to whether 
the veteran's rheumatic fever is 
manifested by an active disease process.  
If not, the examiner should opine as to 
the extent of any residuals, such as heart 
damage, found on examination.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  The RO/AMC shall readjudicate the 
veteran's claim for an increased 
disability rating.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

The veteran is advised that it is his responsibility to 
report for the scheduled examination and diagnostic studies 
and to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the event that the veteran 
does not report for the aforementioned electrocardiogram and 
a VA cardiology consult, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

